Exhibit 10.1

 

LOGO [g627475001.jpg]            

Seagate Technology plc

38/39 Fitzwilliam Square

Dublin 2

Ireland

November 1, 2018

Dear Steve,

Thank you for your service as Executive Chairman and Chairman of the Board of
Directors of Seagate Technology plc (the “Company”) through the conclusion of
the Company’s annual meeting of shareholders (“AGM”) on October 30, 2018. The
Board of Directors is pleased that you will continue to support the Company by
serving as non-executive Chairman of the Board of Directors effective as of the
conclusion of the AGM on October 30, 2018 (the “Effective Date”).

In connection with your new position, you and the Company have determined that
it is in the best interests of both parties to rescind the agreement, dated as
of July 25, 2017, that provides, among other things, the compensation terms for
your position as Executive Chairman and Chairman of the Board of Directors of
the Company, attached hereto as Exhibit A (the “Executive Agreement”).

You and the Company agree as follows:

1. The Executive Agreement is hereby terminated and deemed null and void as of
the Effective Date and neither party shall have any further rights or legal
obligations thereunder.

2. In addition to any annual cash and equity compensation that may be paid to
you for your service as a non-employee director of the Company, you will be paid
an annual cash retainer of $75,000 for your service as non-executive Chairman of
the Board of Directors, payable in accordance with the Company’s practices for
payment of non-employee director compensation.

3. This Agreement shall be binding upon the Parties, their successors, assigns
and personal representatives.

 

Seagate Technology plc By:   /s/ W. David Mosley Name:   /s/ W. David Mosley

I acknowledge and agree to the above terms.

 

Stephen J. Luczo     /s/ Stephen J. Luczo Date: 11/1/18

 

 

Seagate Technology plc, being a limited company with its registered address at
38/39 Fitzwilliam Square, Dublin 2, Ireland. Registration Number 480010.

 

DIRECTORS: Stephen J. Luczo, Chairman (U.S.A), Mark W. Adams (U.S.A), Judy
Bruner (U.S.A), Michael R. Cannon (U.S.A), William Coleman (U.S.A), Jay L.
Geldmacher (U.S.A), Dylan Haggart (U.S.A), William David Mosley (U.S.A),
Stephanie Tilenius (U.S.A), Edward J. Zander (U.S.A).